
 On behalf of the People's Republic of Mozambique it gives me pleasure to congratulate Ambassador Choudhury on his unanimous election to the presidency of the forty-first session of the General Assembly. His election to such a high office expresses the confidence of all of us in his outstanding qualities as an able and experienced diplomat. I am confident
that under his guidance the deliberations of this session will be crowned with success. I assure him at the outset of our total readiness to co-operate with hint in the discharge of the functions entrusted to him.
X congratulate the outgoing President, Mr. Jaime de Pinies, who guided with competence the deliberations of the historic fortieth session of the General Assembly.
I wish to express once again to the Secretary-General of our Organization, Mr. Javier Perez de Cuellar, my appreciation of his zeal and his devotion to the United Nations cause as well as to that of the fulfillment of the principles and objectives enshrined in the Charter. I also wish to express the feelings of satisfaction of the Government I represent ^t seeing the Secretary-General back with us and fully recovered.
It is with deep concern that our Organization is witnessing a proliferation of conflicts and tensions in the international arena.
Southern Africa is one of the most worrying regions of conflict. The apartheid regime constitutes, by its policy and practices, a serious threat to international peace and security. In advocating theories of racial supremacy and claiming a divine mission assigned to the Afrikaner tribe, in perpetrating systematic massacres against the majority of the population, apartheid is Zionism. Like Zionism, the apartheid regime seeks to impose its power on the region through aggression and occupation. Thus, it occupies Namibia and parts of the territory of Angola. It attacks neighboring countries, including those whose economic and military weakness and small populations pose no threat to the security of the South African regime. The tactics of armed banditry used by Hitler to destabilize and destroy targeted countries are today used by Pretoria in southern Africa. In Mozambique, Angola, Zimbabwe and other countries in southern Africa, armed bandits, trained, equipped, transported, organized, financed and commanded by South Africa, commit horrible crimes against people and their property. Hitler's ambitions to establish a Germanic Europe find their counterpart in our region in the South African theory of the establishment of a constellation of States which would be under the dominance of the Afrikaner regime. All this shows the Nazi-Fascist nature of the regime in Pretoria, a regime that constitutes a serious threat to international peace and security.
It is against this heinous regime that the South African people stand up with courage and determination within South Africa. It is a heroic struggle that has achieved unprecedented development in the last two years. The South African people, under the leadership of the African National Congress (ANC) and other progressive and democratic forces, have taken the initiative in transforming South African society and creating an ambiance of equality, liberty and justice. They are more conscious than ever of the justness of their cause. Assassinations and massacres have failed to deter the people's movement, thus proving that unarmed people, when they are united, determined and fighting for a just cause, can render inoperative the repressive machine of the regime.
With this struggle, the South African people are beginning to build a united, democratic and anti-racist nation. Blacks, Coloreds, Indians, whites. South Africans of varying beliefs and social status, are fighting side by side for the abolition of apartheid. Even in the bantustans the people are rebelling against the regime and its collaborators, thus destroying the illusion of a fragmented and submissive South Africa.
In the process of the liberation struggle, the ANC has been the catalytic force in the struggle for the abolition of apartheid. It has been able to sustain the burning torch of the liberation struggle for the fulfillment of the principles enshrined in the Freedom Charter. The ANC's cause has become one that is embraced by all nationalist organizations, be they political, trade-unionist or religious.The commitment of the South African people to the struggle for their liberty grows all the time. Against this strong determination of the South African people to free themselves from racist oppression, the apartheid regime throws its murderous machine. Thus, in the last two years thousands of men and women, young and old, have been imprisoned, tortured, banned or assassinated.
Those patriots and martyrs exemplify the courage of a people that no longer fears the regime's repressive apparatus. Facing armored cars and bullets with bare hands, the South Africans are deciding on their country's future and are ensuring that South Africa will be free. I should like once again to express our solidarity with those heroic people and with their struggle.
The struggle of the South African people for liberty, equality, justice and democracy is paralleled by the struggle of the Naaibian people for the realization of their inalienable right of self-determination and independence. Their struggle enjoys the unconditional support of the People's Republic of Mozambique.
Twenty years have elapsed since this Organization terminated South Africa's Mandate over Namibia. In the course of those years we have adopted numerous declarations and resolutions either demanding the withdrawal of South Africa from the Territory of Namibia or condemning South Africa's refusal to abide by the decisions of the General Assembly and the Security Council.
Just a few days ago the fourteenth special session of the General Assembly, devoted to the question of the independence of Namibia, was held. He noted with regret that the United Nations has once again been prevented from unanimously adopting effective measures against South African colonialism. He also noted with dismay that despite professions of agreement on this fundamental question of Namibia's independence, some of us remain indifferent to the continued imprisonment, torture and massacre of the Namibian people by the Pretoria regime. These parties persist in making Namibia's independence conditional on the withdrawal of Cuban internationalist troops. They question the legitimacy and justness of the armed liberation struggle the people of Namibia have been compelled to wage. What other possible avenues are open to colonized peoples when oppressive regimes are indifferent or, as in the present case, when a regime challenges the international community as a whole? What alternatives are left to the Namibian people when the colonial regime defies United Nations resolutions to which it has agreed and challenges the international community, when it is unwilling to accept the dialog that would lead to the genuine independence of the Territory, when it arrests, tortures and massacres the people of Namibia and when it turns the ' Territory into a prison where every ten inhabitants are under the permanent control of one soldier? There is neither moral nor religious justification for demanding greater patience of these people.
In the history of the struggle for independence the people of Namibia are not the first to tread the path of armed struggle. Peoples of Europe, Asia, America and Africa duly represented here affirmed their right to independence through armed struggle. Europe, weapons in hand, fought against Hitler's occupation and fascism. The People's Republic of Mozambique is itself a product of armed struggle for national liberation.
Given the intransigence of the illegal regime of Ian Smith and the non-compliance by some States with the sanctions imposed by our Organization, Zimbabwe would not have acceded to independence and become a full-fledged Member of the United Nations had it not waged armed struggle.
Namibia is former German colony that should have acceded to independence in the 1960s, as did Tanganyika, Burundi, Togo, Rwanda and Cameroon. Historical facts prove that the question of Namibian independence has nothing to do with the situation prevailing in Angola. It was still a Portuguese colony with Portuguese troops on its soil when South Africa declared the annexation of South West Africa. Eight years before the independence of Angola the United Nations established the Council for Namibia to administer the Territory until independence. Pretoria opposed that process. In 1973 the Security Council, by a unanimous vote and with the acquiescence of South Africa, adopted its resolution 435 (1978). Cuban troops were already in the sovereign territory of Angola, and neither South Africa nor any other Western country raised that issue as being an impediment to the Territory's independence. We recall that other arguments were advanced by the racist South Africans. It is only after all those arguments had been overcome that South Africa and this or that other country raised the false pretext of the presence of Cuban forces.
Pretoria is thus blocking the implementation of Security Council resolution 435 (1978). It is contrary to ethics and to international law to link the independence of any people to issues extraneous to that people's country and concerning which they do not have the power of intervention or decision. Today as yesterday the purpose of South Africa's maneuvers with respect to Security Council resolution 435 (1978) is to preserve the colonial occupation of Namibia and to prevent the international community from concentrating its attention on the total elimination of apartheid.
The obstinate attitude of Pretoria is possible only thanks to the support and complicity of certain Western countries which allow the South African authorities to buy time and create the conditions for undermining the unity of the Naiaibian people and destroying the South West Africa People's Organization (SWAPO), its sole authentic representative.
We must reiterate here our rejection of linkage and reaffirm that Security Council resolution 435 (1978) remains the sole acceptable basis for a negotiated solution of the problem. It must be implemented immediately and unconditionally.
When one talks of apartheid, one speaks of the aggression constantly perpetrated by South Africa against the independent countries and peoples of southern Africa. One speaks of armed banditry and organized terrorism that are the preferred instrument of the racist regime in its political and economic destabilization of the countries of southern Africa. South Africa's is a strategy for regional domination that seeks to turn our countries into docile instruments of apartheid.
Part of the territory of Angola is under racist occupation. With the objective of consolidating its aggression against and occupation of the sovereign territory of the People's Republic of Angola, the Pretoria regime protects and renders all forms of military assistance to the puppet bands of UNITA. We vigorously condemn this aggression against the People's Republic of Angola, a full-fledged Member of our Organization, and we demand the immediate and unconditional withdrawal of South African troops from Angola.
The People's Republic of Mozambique has not been spared from this aggressive and bellicose policy of destabilization. Through armed bandits, the Pretoria regime is waging a veritable undeclared war against our country. That war is translated into terrorist acts such as the systematic destruction of communal villages, schools, hospitals, farms and sugar and tea factories. The terrorists, in the pay of Pretoria, cruelly assassinate farmers, foreign technicians, students, nurses, priests, nuns and clerical members of several religious denominations.
As an example, it is estimated that overall destabilization since 1975 has resulted in the destruction of about 500 schools, leaving 90,000 students without classes; 800 shops have been destroyed and put out of operation, with serious' effects on agricultural marketing; one in every 10 health units has been sacked.
Those are just a few instances of the i rap act of the external aggression against Mozambique. Our Government has assessed the direct effects of this undeclared war at more than $US 4 billion. The estimate does not include the indirect effects of the paralysis of production and the strangling of the distribution, transport and shipment system. Nor does it include the cost of rehabilitating the economic and social infrastructures that have been destroyed.
These acts of terrorism against the People's Republic of Mozambique give concrete effect to a strategy conceived outside our country. Only a plan engendered by external forces could conceive of such cruelty, such great destructive fury and such a total absence of the most elementary national and human sentiments.
We are witnessing maneuvers by Pretoria and other imperialist circles to transfer the operational bases of the armed bandits to countries other than South Africa, with a view to extending the conflict between the peoples of the region and apartheid to relations among certain African States.
We have frequently reaffirmed our vigorous condemnation of terrorism. We are concerned about the fact that members of terrorist groups that sow death and destruction in Mozambique enjoy the support and public complicity of some Western countries, countries that proclaim themselves to be champions of the struggle against terrorism.
The southern African experience teaches us that apartheid is an intrinsically violent and bellicose regime that refuses solutions through dialog and a negotiated solution to the conflict between it and the people of the region.
Solutions proposing the abolition of apartheid have had no response from the authorities in Pretoria. That is the reason why the Pretoria regime imprisons the genuine leaders of the South African people and imposes a state of emergency, refuses to negotiate with the South West Africa People's Organization (SWAPO); and dares to violate the agreements and commitments that should bind the regime to put an end to its bellicose policy in its relations with the neighboring countries.
In the history of the diplomatic struggle aimed at persuading the Pretoria regime to abandon its racist policies, the Western countries themselves have met with South Africa's intransigence. The international community has arrived at a consensus that the apartheid system has no mechanisms of self-correction and that it cannot be reformed. In that respect, may I quote the following said by President Samora Machel:
"There is no democratic apartheid. There is no humane apartheid. There is no peaceful apartheid. Apartheid is the negation of justice, equality, social interaction. It is an institutionalized expression of the violation of every human right. Apartheid, like colonialism, cannot be reformed. Apartheid, like colonialism, must be eradicated."
The so-called reforms heralded by the apartheid regime, under the slogan "adapt or die", are nothing but attempts to deceive the people of South Africa and international public opinion as well as to appease the popular revolt and thus safeguard and perpetuate the supremacy of the white minority.
The Pretoria regime has already shown itself to be insensitive to persuasion through dialog conducive to a speedy end of the system. As we stated at the Paris International Conference on Sanctions against Racist South Africa, certain Western countries that continue to refuse to contemplate effective measures against South Africa should tell us what to do when they say no to violence, no to sanctions, no to pressures; and South Africa tells us: no to dialog. These countries should show us the road to take in view of the failure of the pseudo-reformist movement undertaken by the racist regime itself. The arguments that sanctions would hurt the black South Africans the most and would affect the economy of the countries of the region are not consistent.
In South Africa nothing can be worse than death itself. Death and murder are daily occurrences there. Even corpses are riddled with bullets on their way to the cemetery. Mourners are also shot at and end up being corpses themselves to be buried. That is one of the reasons why the South African people call for sanctions as a means to shorten their suffering.
Addressing the issue of the effects of the sanctions on the neighboring countries, the President of the People's Republic of Mozambique,
Mr. Samora Moises Machel, told the Summit Conference of the Movement of Non-Aligned Countries in Harare:
"In reality. South Africa has applied undeclared sanctions, since 1975, against countries of the region, apart from the destruction caused by aggression".
While South Africa considers the application of sanctions against it as immoral, it has none the less applied sanctions against the States neighboring it. The apartheid regime has systematically destroyed communication and transportation systems that ensure the economic life of the countries of the region.
By sabotaging, through the armed bandits under its command, access to the Mozambican ports of Maputo, Beira and Nacala and the Angolan port of Lobito, South Africa aims at impeding the economic emancipation of the peoples of southern Africa that at present is being undertaken by the Southern African Development Co-ordinating Conference. In this context, the losses caused by the apartheid regime up to 1985 to the States members of the Southern African Development Co-ordinating Conference are estimated at $US 10 billion.
Apartheid is a crime against humankind and therefore must be eradicated. The elimination of apartheid demands that the whole international community take effective, concerted and forceful measures.
I reiterate here the appeal we have on various occasions addressed to all Member States to denounce, condemn and fight by all means the South African bellicose policies; to restate their moral, diplomatic and material support for the African National Congress (ANC) and the other democratic forces in South Africa that are struggling for a just and democratic society; to fight the armed banditry and State terrorism that are devastating our region and demand that South Africa henceforth terminate its support of terrorists; to provide concrete multifarious assistance to the front-line States, particularly Angola and Mozambique, so that those two front-line States may strengthen their defense capability and safeguard their independence, national sovereignty and territorial integrity and ensure the good fractioning of the port and railway systems vital to the economies of the hinterland States.
The twenty-second Submit of Heads of State and Government of the Organization of Africa) Unity, held in Addis Ababa in July, and the eighth Summit of the Non-Aligned Countries, held in Harare this month, adopted two special declarations on southern Africa. In them the Heads of State and Government reiterated their commitment and determination to struggle for the establishment of freedom and justice in South Africa and in Namibia through the total dismantling of apartheid. They expressed the support of the two Organizations for the demands of the Commonwealth countries contained in the Commonwealth Agreement on southern Africa.
The Heads of State and Government of the two Organizations adopted concrete measures to be implemented, inter alia the following", first, to exert pressure on the South African regime to bring it to change its policies; secondly, to support the people of South Africa and Namibia in their struggle against apartheid and the front-line and other States of southern Africa in their endeavors to reduce their dependence on racist South Africa.
We appeal to the Member States of the Oil the Nations to support and fully implement those declarations.
In the Maghreb region, the Sahraoui people have been struggling for the past 10 years for reaf fir nation of their right to self-determination and independence. That is a right enshrined in the Charter of our Organization, and it has been constantly reaffirmed year after year. The efforts undertaken by the Secretary-General with a view to finding a negotiated solution for the Sahraoui conflict cannot but be considered positive. It is our strong desire that these efforts may lead to direct negotiations between the Kingdom of Morocco and the Polisario Front in fulfillment of the relevant resolutions of the Organization of African Unity, the Non-Aligned Movement and the United Nations.
We express our solidarity with the Palestinian people, led by the Palestine Liberation Organization (PLO), in their struggle towards the achievement of legitimate and inalienable rights, including the right to create a free, independent and sovereign State. We demand the total and unconditional withdrawal of Israel from the occupied Arab territories and strict respect for the sovereignty and territorial integrity of all States of the region, in particular Lebanon.
The ongoing fratricidal war between Iran and Iraq, two Member States of our Organization, is a matter of great concern. The resolutions of the Non-Aligned Movement and the United Nations reflect a strong expression of the will of the international community to assist in bringing about an end to this war. We appeal to the two parties to the conflict to abide by them.
The people of East Timor continue to struggle heroically against foreign occupation aid for respect for their inalienable right to self-determination and independence. We commend the efforts undertaken by the Secretary-General of the United Nations in the search for a just solution compatible with the true aspirations of the East Timor people. We invite the parties involved, Indonesia in particular, to implement the resolutions of our Organization. We warmly greet FRETILIN, which has been able to keep alive the flame of the liberation struggle of the Maubere people. We reiterate our unflinching solidarity with FRETILIN.
On the Korean peninsula, we support the efforts and proposals of the People's Democratic Republic of Korea for the peaceful reunification of the Korean nation. We reject the idea of two Koreas. The international community must make every effort to ensure that a united Korea will be admitted as a Member cf our Organization in the near future.
The conflicts in Central America must end with a solution that respects the independence and sovereignty of the peoples of the region. We condemn the acts of terrorism perpetrated against the defenseless population, and we call for an immediate end to the interference in the internal affairs of Nicaragua. In this context, we hope that the findings of the International Court of Justice will be respected.
The People's Republic of Mozambique pays special attention to, and regards as very important, the question of the trans for nation of the Indian Ocean in to a zone of peace free of nuclear weapons in the context of resolution 2832 (XXVI) of the General Assembly, we are concerned by the presence of foreign military bases in the region since they constitute a threat to regional peace and security. We therefore reaffirm our total support for the convening of a United Nations conference on the Indian Ocean. We reject every attempt aimed at postponing sine die the holding of such a conference.
This year having been declared the International Year of Peace, the attention of humanity continues to be directed to the question of disarmament. General and complete disarmament, in particular nuclear disarmament, stems from humankind's need to preserve life on our planet, to guarantee its own survival. It is a task of paramount importance that must be undertaken by the entire human race. We
consider it to be urgent that all States, in particular the nuclear Powers, collectively and individually take positive and concrete measures conducive to total disarmament.
Only a realistic and responsible attitude on the part of all States will enable us to guarantee security and tranquility for every nation in the world and to establish a peaceful, prosperous and happy future for succeeding generations.
We wish to commend the efforts undertaken by certain States or groups of States in support of nuclear disarmament. We commend the unilateral moratorium undertaken by the USSR in the field of nuclear testing, which is a demonstration of its willingness to move towards nuclear disarmament.
For the People's Republic of Mozambique, disarmament does not only mean saving humanity from total annihilation but also enabling nations to tread the path of development and prosperity.
The spending of financial, material and human resources for military purposes is contrary to the aspirations of the people to economic and social development. we cannot accept the present situation, in which roughly 32 million is spent each minute cm the manufacture or arms, while at the same time 30 children die of hunger, disease and malnutrition. It runs counter to human solidarity for military expenditures to be 25 times as great as the total sum available for assistance to developing nations.
Under development, as a negation of the legitimate right of the peoples to development, constitutes a threat to world peace and security. We therefore consider important the international community's commitment to eliminate the ever-widening gap between developed and developing nations.
The international community warmly welcomed the decision of the United Nations General Assembly proclaiming 1986 the International Year of Peace. In pursuance of that decision, various initiatives have been undertaken around the world with a view to educating mankind to cherish, defend and preserve peace.
The people and Government of the People's Republic of Mozambique have associated themselves with the international community, through nationwide celebrations, in this universal exercise of reflection on and campaigning for peace.
With this in mind, a national committee was established to co-ordinate a vast Program to promote the objectives of the International Year of Peace. In the same context an international seminar on peace was held in Maputo in July.
The response of the People's Republic of Mozambique to the declaration made by the General Assembly at the fortieth session stems from the will of our people and State to live in peace and to contribute to the easing of world tensions and conflicts.
In Mozambique, as in southern Africa as a whole, peace continues to be the main aspiration of men, women and children, and of the young and old of all races, creeds and social levels. It is a dream that everyone dearly loves and deeply cherishes.
In this regard, I should like to fulfill a pleasant duty by bringing to the attention of the Secretary-General, Mr. Javier Peres de Cuellar, a message - an appeal - by a group of children from my country who represent millions of others who long for a peaceful world. Those children are preoccupied with the present, but above all, with the future - the future of humankind. Those children addressed to me, in my capacity as Chairman of the co-ordinating committee for the celebrations of the International Year of Peace, the following letter:
"The earth is the home that was given us to live in, to love and to suffer in. To destroy it would mean destroying all its inhabitants. In other words, it would as if we were left without a home, forced to sleep in the open. Worse still*, its destruction would mean the end of all of us who inhabit this marvelous planet.
Unfortunately, we are at the beginning of that end. We are at the brink of this catastrophe, this holocaust, this monstrous crime.
We are new like a grenade just before the moment of detonation. We are like a gunpowder keg, ready to explode.
We, human beings, are bringing closer our own end. We, human beings, are setting the day of final judgment. We kill, assassinate, loot, destroy...
We channel our intelligence into the production of weapons rather than the promotion of health, education, science and beneficial  technology. Today, the earth is nothing but a mountain of dung, and we its worms. Hunger, misery, war, destruction...
Our planet is suffering from a disease whose cure only we, the human species, can diagnose.
And to do so would not be difficult: we would need only mutual understanding. ...Love of children, flowers, men and ourselves.
Love of our existential being, respect for the world that shelters us. But in the midst of so many minds uniquely devoted to destruction, there are people who still believe in the future, who still have faith in the human capacity to build and to safeguard the good.
Amidst the exploding bombs, there are still those who dream of establishing peace and making this marvelous planet a quiet place for humanity to live. "In the midst of such meanness and injustice, there is still hope of saving the flowers, the fields, and the children ... and of giving them all possible love. Of guaranteeing them a secure, comfortable and pleasant place to live. He are proud to know that we belong to that group. Even though we are living in a coin try suffering the consequences of meanness, war, assassinations and hunger resulting from destruction, we hope one day to see the Mozambican people living their daily lives in tranquility.
lb see a child, in the city, in the countryside, in the communal village, walking calmly to school, without showing in its face signs of fear that it may not return home ... or return and not find its parents.
We are privileged to live in a country where teaching comes from men who have fought, still fight and will always fight for peace, for what is good. Who have established and preserve equality, fraternity, justice and love. ... And if war exploits are still a daily happening in our lives, this due to the mean character of human beings without spirit, without soul, without the least human sentiment, who are bent purely and simply on destruction. However, history has taught us that the just will prevail. Those who value peace, justice and love will win. We shall win.
For our party and State, for all of us, peace-loving children, the year 1986 is of the highest significance in our struggle. Because it is, as is well known, the International Year of Peace. In prompt response to the United Nations, our country dedicated a week of celebrations in support of peace. This response to the appeal by the United Nations on the part of our Party and State shews the extent of their concern with the problem of peace and the maintenance of peace, we are a group of youngsters who also agreed to contribute to the International Year of Peace as testimony to our support for the United Nations declaration, and also in re "Although humble, our contribution consists of two boohs, entitled Independence and Peace. That theme was born of the fact that without independence there can be no peace.
The first consists of signatures of various peace-loving people, dedicated to peace.
The second is a more personal way of expressing our sentiments to the world and its problems, to the permanent struggle for peace.
... Both are the result of a contest on peace initiatives promoted by the United Nations and in which we are participating.
He entrust the Chairman of the co-ordinating committee for the celebration of the International Year of Peace, Mr. Joaquiro Alberto Chissano, who is also a great fighter for human rights, to deliver those two volumes to United Nations Headquarters. He hope that the competent authorities at the United Nations will echo our initiative so that the rest of the world may know how much we love peace and strive for it. He also express our willingness and determination to pursue our ideals. Our initiative will not end here. He want to give birth to the spirit of love and peace and we will act accordingly. He also want to live in happiness and to transmit that happiness to the uncounted thousands of succeeding generations.
That is the best way of preparing our future and of preserving the present. Everything could begin with a simple handshake. We want and love peace. Signed, peace lovers Gizela Machungo, Tatiana Cabaco, Habiba Marta Guebuza, Isabel Silesio, Salome Silesio, Sinamwemba Namashulua, Oscar Namashulua, Sergio Namashulua, Ernesto dos Santos, Nj'impine Chissano, Chinguane Mabote, Jose Mabote, Eduardo Matsinhe, Henrique Manu and Samora Machel Jr."

I shall have the pleasure, in due course, of handing over to the Secretary-General the two works I have mentioned. The first work, a book of 185 pages, consists of clippings of articles and pictures relating to the struggle for peace selected from various magazines and newspapers in Portuguese from various countries. This compilation includes texts selected from the works of several writers, statistical data and statements by and interviews with scientists, authors and peace-loving persons. It is the result of research and reflection on and the study of peace by children.
The second work, as I have said, is of the same length and contains the signatures of several personalities, including Heads of State or Government of several countries, students and teachers, who, besides signing it, agreed to provide a written commentary on the issue of peace.
In the name of the children of the People's Republic of Mozambique, I ask the Secretary-General, through you. Sir, to convey to the entire international community the sentiments they have expressed in their works.
Twenty-two years ago today, on 25 September 1964, the Mozambican people, under the leadership of FRELIMO, launched the epic task of liberating the land and the people from the foreign yoke. In celebrating this date we are marking the beginning of the exercise of democracy by our people and their participation in determining the destiny of their country. At this very moment, the second general election is taking place nation-wide, which makes a reality of and consolidates the democratic, popular nature of our State.
The beginning of our armed struggle for national liberation was also, for us, the beginning of the Mozambican people's contribution to the struggle for peace in our region, Africa, and the world as a whole. We have thus joined hands with the community ox nations in its efforts to build a better world.
Today, 25 September 1985, the People's Republic of Mozambique, an African, non-aligned, socialist country, wishes to reaffirm from this high rostrum its adherence to the United Nations Charter and its determination to struggle for the promotion of the principles and objectives enshrined therein.
For this reason we say: for the liberty and independence of peoples, for democracy and equality among men and nations, for justice, for co-operation and development, for international peace and security, the struggle continues.
